DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that Applicant did not affirm the election of claims 1-9 and 17-20 as elected in the telephone conversation of 15 December 2020 (see paragraph 13 of the Office action mailed 01 January 2021). In the next response, it is advised that Applicant affirm this election and state whether the election is with or without traverse. Until such time, Applicant’s election is being considered to be affirmed without traverse. Claims 1, 3-9, 19, and 21 have been examined as set forth below and claims 10-16 are considered withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 31 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/721,956 and Application Number 16/618,162 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, Applicant has amended claim 1 to recite “the polyester-based polyurethane is cured by thermally curing while the polyester-based polyurethane is held between the protective layer and a release film”. While there is support in the specification to recite that the polyester-based polyurethane is thermally cured while being held between the first and second gap holding members (instant specification, [0035]) and that the first and second gap holding members can include a transparent base film and a mold release film (instant specification, [0042]), there is no support for the presently claimed phrase.
Claims 3-9, 19, and 21 are rejected due to their ultimate dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the limitation “the polyester-based polyurethane is cured by thermally curing while the polyester-based polyurethane is held between the protective layer and a release film” in lines 6-7. It is unclear what is meant by this phrase. Claim 1 recites the protective layer is made of a polyester-based polyurethane, so it is unclear if the cured polyester-based polyurethane is an additional layer or is the same as the protective layer. If Applicant intends for the layers to be the same, then the scope of the claim is unclear since it is not clear how the layer that is curing can be held between itself and a release film. For this reason and for the purposes of examination, claim 1 has been interpreted as if it recites “the polyester-based polyurethane is cured by thermally curing while the polyester-based polyurethane is held between the transparent base film and a release film”, i.e. the article has the structure: release film/polyester-based polyurethane/transparent base film/adhesive layer.
With respect to claim 1, the claim recites the limitation “the polyester-based polyurethane is cured…while the polyester-based polyurethane is held between the 
With respect to claim 9, the scope of the claim is unclear. Based off the language of claim 1, it appears that the release film is on the top of the protective film, but claim 9 appears to have the release film on the adhesive layer. Clarification is respectfully requested. For examination purposes, the claim has been interpreted as if the mold release film is the release film of claim 1 while the release film of claim 9 is a separate, new layer on the adhesive layer.
Claims 3-8, 19, and 21 are rejected due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2017/0107398 A1, “Ho”).
With respect to claim 1, Ho discloses a composite film 300 having a clear coat layer 302, a base layer 306, an adhesive layer 308, a release liner 310, and a clear coat liner 312 ([0065]) as seen in Fig. 3 below. Ho further discloses the clear coat liner may be stripped ([0066]), i.e. is a release film. Ho discloses the clear coat layer is made from 
    PNG
    media_image1.png
    277
    343
    media_image1.png
    Greyscale
transparent base film, and an adhesive layer laminated in that order.
Although Ho does not disclose the polyester-based polyurethane is cured by thermally curing while the polyester-based polyurethane is held between the transparent base layer and a release film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ho meets the requirements of the claimed structure, Ho clearly meets the requirements of the present claims.
Further, while Ho discloses the laminate is a protective film (Abstract), there is no disclosure that the laminate is a display surface protection film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a display surface protection film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a laminate identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.

    PNG
    media_image1.png
    277
    343
    media_image1.png
    Greyscale
With respect to claim 9, Ho discloses a composite film 300, shown in Fig. 3 below, having a clear coat layer 302, base layer 306, adhesive layer 308, release liner 310, i.e. release film, and a clear coat liner 312 ([0065]). Ho discloses the clear coat layer is made from a polyurethane protective film which is made from a polyol ([0010]); the polyol includes polyester polyol ([0011]). Thus, the clear coat layer 302 is a polyester-based polyurethane. Ho further discloses the clear coat liner 312 protects the outward-facing surface of the clear coat layer 302 ([0066]) and is made from materials such as polyethylene terephthalate (PET) ([0067]); while there is no explicit disclosure that the clear coat liner 312 is a mold release film, given that it serves an identical purpose, i.e. to protect the polyurethane, (see instant specification, page 15, lines 23-24) and is made from identical material as that of the present invention (see instant specification, page 22, line 10), then it is a mold release film as presently claimed. As can be seen from Fig. 3, the clear coat liner 312, i.e. mold release film, is laminated on a surface of the surface protection film on the protective layer side and the release liner 310, i.e. release film, is laminated on the other side. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0107398 A1, “Ho”) as applied to claim 1 above, and further in view of Higuchi et al. (JP 2011-236335 A, hereinafter “Higuchi”). It is noted that the teachings of Higuchi are based off a machine translation of the reference included with the Office action mailed 01 January 2021.
With respect to claim 3,
Ho does not teach wherein the polyester-based polyurethane contains an alcohol-based curing agent.
Higuchi teaches that a urethane resin containing a curing agent has heat resistance, transparency, low hardness, and flexibility ([0009]). Higuchi further teaches the curing agent is made from diols and triols ([0009]), i.e. is an alcohol-based curing agent.
Ho and Higuchi are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Ho to contain an alcohol-based polyurethane as taught by Higuchi in order to provide a polyurethane resin having heat resistance, transparency, low hardness, and flexibility (Higuchi [0009]). While there is no explicit teaching from Ho in view of Higuchi that the polyester-based polyurethane is a cured product, given that the references combined teach a final product, it is the examiner’s position that the final product would be a cured product.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0170398 A1, hereinafter “Ho”) as applied to claim 1 above, and further in view of Ikejiri (JP 2009-096824 A). It is noted that the teachings of Ikejiri are based off a machine translation of the reference included with the Office action mailed 01 January 2021.
With respect to claim 4, Ho does not teach wherein the polyester-based polyurethane is a succinic acid ester-based polyurethane.
Ikejiri teaches the use of succinic acid and ethylene glycol to form a polyester polyol used in the production of a polyurethane (Abstract). Thus, the succinic acid and 
Ho and Ikejiri are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Ho to be a succinic acid ester-based polyurethane as taught by Ikejiri in order to provide a polyurethane with sufficient mechanical strength and solvent resistance (Ikejiri Abstract).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0170398 A1) in view of Higuchi et al. (JP 2011-236335 A), hereinafter “modified Ho” as applied to claim 3 above, and further in view of Zhu et al. (US 2014/0342110 A1, “Zhu”). It is noted that the teachings of Higuchi et al. are based off a machine translation of the reference included with the Office action mailed 01 January 2021.
With respect to claim 5, modified Ho does not teach wherein the alcohol-based curing agent comprises 70 to 100 parts by weight of trihydric alcohols and 30 to 0 parts by weight of dihydric alcohols.
Zhu teaches the use of triol, i.e. trihydric alcohol, curing agents to provide desired properties ([0023]). When the curing agent is triol, then there is 100 parts by weight trihydric alcohol and 0 parts by weight of dihydric alcohol as the curing agent.
Modified Ho and Zhu are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of modified Ho to contain a triol curing agent in order to provide desired properties (Zhu [0023]).
With respect to claim 6, modified Ho does not teach wherein the alcohol-based curing agent comprises a dihydric alcohol having a cyclic structure.
Zhu teaches the use of diol, i.e. dihydric, curing agents to provide desired properties, including cyclohexane dimethanol ([0023]). Cyclohexane dimethanol is a dihydric alcohol having a cyclic structure since it is identical to that of the present invention (see instant specification, page 10, lines 2-3, “a dihydric alcohol having a cyclic structure such as cyclohexanedimethanol”).
Modified Ho and Zhu are analogous inventions in the field of polyurethane4s.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of modified Ho to contain cyclohexane dimethanol, which is a dihydric alcohol having a cyclic structure, as taught by Zhu in order to provide desired properties (Zhu [0023]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0107398 A1, hereinafter “Ho”) as applied to claim 1 above.
With respect to claim 7, Ho teaches the thickness of the polyurethane layer, i.e. the protective layer, varies as needed for the end use, such as being at least 0.05 mm (50 µm), and may be at most 1.27 mm (1270 µm) ([0081]), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the polyurethane layer, i.e. the protective layer, including over values presently claimed, in order to provide a protective layer according to the desired end use.
With respect to claim 8, Ho teaches the polyurethane protective film is a clear coat ([0010]) and has optical properties including a haze of less than 6% ([0086]), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the haze, including over values presently claimed, in order to provide a clear coat layer with desired haze.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0107398 A1, hereinafter “Ho”) in view of Higuchi et al. (JP 2011-236335 A, hereinafter “Higuchi”) and Zhu et al. (US 2014/0342110 A1, hereinafter “Zhu”) as applied to claim 5 above, and further in view of Gupta (US 2005/0027093 A1). It is noted that the teachings of Higuchi are based off a machine translation of the reference included with this action.
With respect to claim 19, 
Ho in view of Higuchi and Zhu does not teach the specific amounts of the triols and diols.
Gupta teaches that diols provide a desired degree of elastomeric characteristics and chain length and triols provide a desired degree of branching and/or hardness ([0063]).
Ho in view of Higuchi and Zhu and Gupta are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of triols and diols as the curing agent Gupta in order to produce a polyurethane with desired branching that is more hard than elastomeric. While there is no explicit teaching regarding the amounts, it would have been obvious to one of ordinary skill in the art to choose any amount of the diol and triol curing agents, including that which is presently claimed, in order to provide a polyurethane that is more hard than elastomeric.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0107398 A1, “Ho”) as applied to claim 1 above, in view of Yoneyama et al. (US 2005/0181146 A1, “Yoneyama”).
With respect to claim 21, Ho does not disclose wherein the protective layer has an average length RSm of a roughness curve element of 10 µm or more and 80 µm or less, an arithmetic average roughness Ra of 0.01 µm or more and 0.3 µm or less, and a maximum height Rz of 0.1 µm or more and 2.0 µm or less.
Yoneyama teaches that to enhance the strength and durability of an outermost layer of a film, the Rz value should be from 0.02-3.0 µm and the RSm value should be 
Ho and Yoneyama are analogous inventions in the field of laminates having a protective layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective outermost layer of Ho to have an RSm of 10-80 µm, an Ra of 0.01-0.3 µm, and an Rz of 0.1-2.0 µm as taught by Yoneyama in order to enhance the strength and durability of the layer (Yoneyama, [0238], [0240-0241]).

Response to Arguments
Due to the cancellation of claims 2, 17-18, and 20, the 35 U.S.C. 112(b) rejections of claims 2, 17-18, and 20 are withdrawn. Similarly, the 35 U.S.C. 102(a)(1) rejection of claim 2 is withdrawn and the 35 U.S.C. 103 rejections of claims 17-18 and 20 are withdrawn.
Due to the filing and acceptance of a terminal disclaimer disclaiming any patent that would be granted on Application Number 16/618,162 and Application Number 16/721,956, the non-statutory double patenting rejections of claims 1 and 7 are withdrawn.
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 102(a)(1) rejection of claim 1, Applicant argues Ho, Higuchi, Ikejiri, Zhu, and Gupta do not disclose the invention of claim 1. Applicant argues that the protective layer of Ho is formed by a different method than that presently claimed and points to [0078-0079] of Ho for support. Applicant additionally argues that the when the protective layer of Ho is covered while being cured, monohydroxyl polydimethylsiloxane remains in the hardenable composition and does not move to the interface such that it is unevenly distributed, causing the polyurethane protective layer of Ho to not have low surface energy; thus, Applicant argues there is no motivation to cure the hardenable composition of Ho while the surface is covered. The examiner respectfully disagrees.
Although Ho does not disclose forming the polyester-based polyurethane by thermal curing while it is held between the transparent base film and a release film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ho meets the requirements of the claimed structure, Ho clearly meets the requirements of the present claims.
In response to Applicant’s argument that Higuchi, Ikejiri, Zhu, and Gupta do not disclose the invention of claim 1, neither Higuchi, Ikejiri, Zhu, nor Gupta were used as references to meet the limitations of claim 1. Higuchi was used to teach in the alcohol-based curing agent for claims 3 and 19; Ikejiri was used to teach in the succinic acid for claim 4; Zhu was used to teach the amount of the alcohol curing agent for claim 5 and 19; and Gupta was used to teach the limitations of claim 19.
Regarding the 35 U.S.C. 103 rejection of claim 4, Applicant argues the combination of Ho and Ikejiri is improper as Applicant argues the resulting protective layer would be cloudy and thus not useful as a display device protection film. The examiner respectfully disagrees.
Applicant has not provided any evidence showing that the above issue exists or would occur. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the combination of Ho and Ikejiri must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Further, Ho discloses the optical properties of the composite film can be measured by its haze values, and discloses haze values of less than 6% ([0086]). Ho additionally .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787